FADETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “illumination unit” and “a plurality of illumination modules” in claim 1 and various dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Applicant’s arguments regarding the claim interpretations above and the associated 112 rejections of the claims, filed on November 23rd, 2020, have been fully considered and are partially persuasive.
Specifically, regarding claim interpretation, the arguments directed towards the “unit that produces an illumination pattern” in the claim interpretation section above were persuasive and those interpretations have been withdrawn, but the arguments directed towards the “illumination unit” and “plurality of illumination modules” were not persuasive because contrary to applicant’s assertion, the word “illumination” is not a structural modifier but is a functional one, so these have been maintained. 
Also, specifically, the arguments directed towards 112 rejections of claims 17, 25, 26, and 33, were persuasive and the rejections have been withdrawn. However, the arguments directed to the amendments of claims 30-32 were fully considered and not found persuasive and have been maintained as explained below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 30-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 30, the limitation “a negative focal length which, in terms of magnitude, deviates by less than 15% from the distance  between the eye and the lens array” is still unclear and renders the claim indefinite. Specifically, it is unclear what exactly the magnitude of the focal length needs to be, as “deviates by less than 15% from the distance to the eye” is still unclear here. What exactly is this distance measured from, the front surface of the eye, the interior of the eye, or some specific element like a pupil or cornea, and which part of the lens array? A specific lens? Any lens in the array? Accordingly, for the purpose of examining the claims currently pending, this limitation will continue to be interpreted to mean “a focal length”. 
Regarding claim 31, the limitation “a negative focal length which, in terms of magnitude, deviates by less than 10% from the distance between the eye and the lens array” is still unclear and renders the claim indefinite. Specifically, it is unclear what exactly the magnitude of the focal length needs to be, as “deviates by less than 10% from the distance to the eye” is still unclear here. What exactly is this distance measured from, the front surface of the eye, the interior of the eye, or some specific element like a pupil or cornea, and which part of the lens array? A specific lens? Any lens in the array? Accordingly, for the purpose of examining the claims currently pending, this limitation will continue to be interpreted to mean “a focal length”.
Regarding claim 32, the limitation “a negative focal length which, in terms of magnitude, deviates by less than 5% from the distance between the eye and the lens array” is still unclear and renders the claim indefinite. Specifically, it is unclear what exactly the magnitude of the focal length needs to be, as “deviates by less than 5% from the distance to the eye” is still unclear here. What exactly is this distance measured from, the front surface of the eye, the interior of the eye, or some specific element like a pupil or cornea, and which part of the lens array? A specific lens? Any lens in the array?  Accordingly, for the purpose of examining the claims currently pending, this limitation will continue to be interpreted to mean “a focal length”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16, 18-23 and 26-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barth et al. (US 2005/0018137 A1).
Regarding claim 16, Barth teaches an illumination system for determining the topography of the cornea of an eye (See, e.g., Fig. 2), comprising: an illumination unit (See, e.g., LEDs 10 in Fig. 2) and a unit that produces an illumination pattern (See, e.g., the combination of diaphragms 10a and lenses 11); wherein the illumination unit comprises a plurality of illumination modules (See, e.g., paragraphs [0023]-[0024] which explain there are six sets of LEDs); and the unit for producing an illumination pattern comprises a lens array which produces a spatially distributed, collimated illumination pattern (See, e.g., paragraphs [0023]-[0024] which explain that there are six lenses, i.e. an array, and that the light is collimated).
Regarding claim 18, Barth teaches the device set forth above and further teaches wherein the illumination unit comprises at least two of the illumination modules (See, e.g., paragraphs [0023]-[0024] which explain that there are six LEDs).
Regarding claim 19, Barth teaches the device set forth above and further teaches wherein the illumination unit comprises at least four of the illumination modules (See, e.g., paragraphs [0023]-[0024] which explain that there are six LEDs).
Regarding claim 20, Barth teaches the device set forth above and further teaches wherein the illumination unit comprises at least six of the illumination modules (See, e.g., paragraphs [0023]-[0024] which explain that there are six LEDs).
Regarding claim 21, Barth teaches the device set forth above and further teaches wherein the illumination modules are arranged in such a way that the illumination light of each illumination module illuminates part of the unit for producing an illumination pattern (See, e.g., Fig. 2 and note that each LED shines on a diaphragm, meeting this limitation).
Regarding claim 22, Barth teaches the device set forth above and further teaches wherein each illumination module comprises at least one reflective or refractive optical element in addition to a light source to image the light source into the eye by way of the lens array (See, e.g., splitter cube 8 which passes light to the eye and note that each illumination module here corresponds to the specific LED associated with the module plus the shared element of the splitter cube 8).
Regarding claim 23, Barth teaches the device set forth above and further teaches wherein each illumination module comprises an asphere as a refractive optical element in order to image the light source into the eye by way of the lens array (Note that the splitter cube 8 is an asphere and as explained above, the splitter cube is part of each module).
 
Regarding claim 26, Barth teaches the device set forth above and further teaches wherein each of the illumination module comprises a separate lens array (See, e.g., Figs. 2-3 which show each LED having a corresponding lens and note that as an array can comprise a single element, i.e. an array of one, each of these lenses can be considered its own array).
Regarding claim 27, Barth teaches the device set forth above and further teaches wherein the individual lenses of the lens array are arranged in a rectangular grid, a radially symmetric grid or a hexagonal grid on a spherical surface that is concentric with the eye (See, e.g., Fig. 3 which shows the lenses to be in a radially symmetric grid).
Regarding claim 28, Barth teaches the device set forth above and further teaches wherein the individual lenses of the lens array are arranged in a rectangular grid, a radially symmetric grid or a hexagonal grid on a plane surface (See, e.g., Fig. 3 which shows the lenses to be in a radially symmetric grid).
Regarding claim 29, Barth teaches the device set forth above and further teaches wherein the individual lenses of the lens array are aligned in such a way that the optical axes thereof intersect at a common center in the eye (See, e.g., Fig. 2 which shows this).
Regarding claim 30, Barth teaches the device set forth above and further teaches wherein individual lenses of the lens array have a negative focal length which, in terms of magnitude, deviates by less than 15% from the distance between the eye and the lens array (Note this limitation is met in light of the 112 rejection above because the lenses have a focal length).
Regarding claim 31, Barth teaches the device set forth above and further teaches wherein individual lenses of the lens array have a negative focal length which, in terms of magnitude, deviates by less than 10% from the distance between the eye and the lens array (Note this limitation is met in light of the 112 rejection above because the lenses have a focal length).
Regarding claim 32, Barth teaches the device set forth above and further teaches wherein individual lenses of the lens array have a negative focal length which, in terms of magnitude, deviates by less than 5% from the distance between the eye and the lens array (Note this limitation is met in light of the 112 rejection above because the lenses have a focal length).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 2005/0018137 A1) in view of Van de Velde (US 7,374,287 B2). 
Regarding claim 17, Barth teaches the device set forth above but lacks an explicit disclosure wherein the lens array comprises diverging lenses with a negative focal length.
	However, in an analogous optical field of endeavor Van de Velde teaches the use of a negative lens in conjunction with a pinhole diaphragm, light source, and collimating lens (See, e.g., lens 172 in Fig. 10 and column 10 lines 24-36 which explain this).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each LED, diaphragm, and collimating lens set to include a negative lens as taught by Van De Velde, for the purpose of controlling divergence of the light after passing the diaphragm (See, e.g., column 10 lines 24-36 which explain this advantage). 
Regarding claim 33, Barth teaches the device set forth above, including wherein a basic form of the lens array lies concentrically around the optical axis (See, e.g., Fig. 3), but lacks an explicit disclosure wherein individual lenses are arranged on a side of the lens array facing away from the eye.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each LED, diaphragm, and collimating lens set to include a negative lens as taught by Van De Velde, for the purpose of controlling divergence of the light after passing the diaphragm (See, e.g., column 10 lines 24-36 which explain this advantage). Note that as modified the negative lenses, i.e. individual lenses, would be on the opposite side of the collimating lenses compared to the eye, meeting this limitation. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 2005/0018137 A1) in view of Muller et al. (US 2014/0320819 A1). 
Regarding claim 24, Barth teaches the device set forth above but lacks an explicit disclosure wherein each illumination module comprises a Fresnel lens as a refractive optical element to image the light source into the eye by way of the lens array.
However, in an analogous optical field of endeavor Muller teaches the use of a Fresnel lens to collimate light in a device that delivers light to an eye (See, e.g., paragraph [0026] which explains this).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barth to include a Fresnel lens in the light path after the splitter cube 8, as taught by Muller, for the purpose of collimating the light reaching the eye from the cube (See, e.g., paragraph [0026] which explains this). Note that as modified herein, the illumination modules correspond to the individual lenses plus the shared Fresnel lens, meeting this limitation). 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 2005/0018137 A1) in view of Imakawa et al. (US 4,837,588).
Regarding claim 34, Barth teaches the device set forth above but lacks an explicit disclosure wherein the lens array comprises an injected molded part.
However, in an analogous lens array field of endeavor Imakawa teaches the use of a lens array that is formed by injection molding (See, e.g., column 8 lines 45-50 which explain that the array can be made via molding). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barth to have the lenses made via injection molding, as taught by Imakawa, for the purpose of reducing the cost of the device (See, e.g., column 8 lines 45-50 which explain this advantage). Further, this claim is directed to method steps of making the device, and it could have been made using an alternative method such as grinding the lenses. The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 25, the prior art, alone or in combination, fails to teach wherein each illumination module comprises an elliptical reflector as a reflective optical element to image the light source into the eye by way of the lens array, wherein the light source is situated at a first focus of the elliptical reflector and the eye is situated at a second focus of the elliptical reflector

Response to Arguments
Applicant's arguments, filed on November 23rd, 2020 with respect to the prior art rejections to the claim(s) have been considered but are not found persuasive. 
	Specifically, applicant argues on pages 8-11 of applicant’s remarks that as claim 16 recites “illumination modules” and the specification includes an optical element for each illumination module, the prior art cited above fails to teach both a lens array and the lenses for the illumination modules. Examiner respectfully disagrees, noting that the features upon which applicant relies, i.e. the optical element for each illumination module, are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Further, applicant argues that as claim 17 requires lenses having a negative focal length and Barth only recites positive lenses, this limitation is not taught. Examiner agrees that Barth does not specifically teach negative lenses, but notes that the amendment to the claim resolving the ambiguity at the heart of the 112 rejection necessitated a new grounds of rejection which does teach this limitation, rendering the arguments directed towards Barth, specifically, moot. 
	Further, applicant argues that the rejections of claims 24 and 34 “presents no evidence that the limitations of claim 16 that are lacking in Barth are disclosed or suggested” by the secondary references. Examiner respectfully disagrees, pointing to the rejections of record above which clearly indicate where these features are taught. 
	Finally, applicant argues that claim 34 is not a product by process claim because “an injected molded lens is a specific kind of lens known to those skilled in the art . . . known to have certain qualities which arise from the fact that the lens is made by injection molding”. Also that the claim would have to be in the form of “we claim lens made by injection molding” to be a product by process claim. Examiner respectfully disagrees. Certainly lenses formed via grinding and injection molding have some unique features, but nothing of the sort is claimed or disclosed here. The specification mentions injection molding approximately twice, just to say “it’s possible”. There are no unique features disclosed, no reason that injection molding is critical or special in any way, nothing to say that these lenses can only be made via injection molding. Moreover, what exactly does applicant think “the lens array comprises an injection molded part” means if not “we claim lens made by injection molding”? If the implication is some other part of the array is made via molding, the specification doesn’t support it, and if the intent is to have the limitation mean: “the lens array is made by injection molding”, then how is that different from the form applicant admits would be a product by process claim? “the lens array is made by injection molding” is a process step inside of a product claim and means the same thing as “we claim lens made by injection molding” and as there is no specific structure claimed or described in the specification that would be unique to molding, this claim is a product by process claim and will continue to be treated as such. Lastly, note that despite this issue, there is a 103 rejection applied to these limitations meeting them, as described above.  
Accordingly, for the reasons set forth above, these arguments are not found persuasive.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        


/MARIN PICHLER/Primary Examiner, Art Unit 2872